Per Curiam.
The plaintiff sustained damages by reason of a collision between his automobile and an automobile bus owned by Theodore Grossman and operated by the other defendant Charles Weisert. The bus was proceeding in a northerly direction on Hudson County Boulevard, when it struck the left front wheel of the plaintiff’s automobile, which had proceeded a little more than half way across Bergen avenue at its intersection with Van Nostrand avenue, in Jersey City. The result of the collision was that the plaintiff’s automobile was turned around and damaged. The defendant’s bus proceeded for more than twenty-live feet after it struck the plaintiff’s automobile before it was brought to a stop.
The case was tried before the Second District Court of Jersey City and resulted in a judgment for the plaintiff for $157.50, from which judgment this appeal has been taken.
We have observed nothing in this appeal excepting a discussion of fact involved as to the negligence of the owner of the bus and the contributory negligence of the plaintiff.
*191Our consideration of the facts in the case, as presented by the record, leads us to the conclusion that there was ample testimony upon which the finding of the District Court could be based, and where there is reasonable basis for the finding of the court upon the facts involved this court will not disturb the result.
The judgment, therefore, will be affirmed.